t c memo united_states tax_court burton f tucker petitioner v commissioner of internal revenue respondent docket no 4865-11l filed date burton f tucker pro_se kristina l rico for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to collect petitioner’s income_tax_liability by levy should be upheld we will grant respondent’s motion background at the time the petition was filed petitioner resided in pennsylvania petitioner filed delinquent income_tax returns for taxable_year sec_2001 sec_2002 and years at issue on date but failed to pay the liabilities reported on the returns on the basis of petitioner’s delinquent returns respondent assessed the tax shown on the returns respondent made assessments or abatements of tax in order to correct numerous math errors on petitioner’s tax returns on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing informing him 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended that respondent intended to levy to collect the unpaid tax_liabilities interest and penalties for the years at issue on date respondent received petitioner’s form request for a collection_due_process_hearing in the form petitioner did not contest the underlying liabilities for the years at issue nor did he propose any collection alternatives instead petitioner requested that he be given an unbiased and fair hearing in which the errors mistakes and fraud on the part of the irs would be acknowledged in an attachment to form petitioner challenged the validity of the underlying assessments and claimed that respondent did not follow his procedures on date an officer of respondent sent petitioner a letter acknowledging his timely request for a hearing and scheduling a telephone conference for date the letter informed petitioner that a face-to- face hearing would be available provided that he was in compliance and returned a completed form 433-a collection information statement for wage earners and self-employed individuals in response petitioner sent a letter to respondent requesting that the conference be held by correspondence informing respondent that he intended to challenge the appropriateness of the collection action and arguing that administrative procedures had not been met pursuant to sec_6330 c and e on date respondent sent petitioner a letter warning him that issues he raised in his hearing request were frivolous and failure to withdraw the frivolous issues in writing within days from the date of the letter could result in a dollar_figure penalty under sec_6702 the letter also rescheduled the telephone conference in response petitioner sent a letter to respondent withdrawing his frivolous position and stating i respect your information and if a frivolous position was taken or used then i was mistaken or overlooked the issue and use this letter as my withdrawal of the frivolous filing to avoid imposition of a penalty however the letter further indicated that petitioner still intended to challenge the appropriateness of the collection action and argued that administrative procedures had not been met pursuant to sec_6330 and e petitioner failed to provide the appeals officer with any additional information or correspondence and made no further challenges to the proposed collection action respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining not to grant relief under sec_6330 and sustaining the levy action on date petitioner filed a petition with this court discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to file a response to respondent’s motion for summary_judgment despite an order from this court requiring that he do so thus petitioner has failed to designate any specific facts in dispute that would indicate that there is a genuine issue for trial therefore we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying tax_liabilities see rule a smith v commissioner tcmemo_2008_229 sec_6330 contemplates consideration by an appeals officer of issues raised by the taxpayer at the hearing thus if an issue is never raised at the hearing it cannot be part of the appeals officer’s determination see 129_tc_107 see also sec_301_6330-1 proced admin regs petitioner made no specific arguments and presented no evidence to bring into doubt the correctness of the underlying tax_liabilities as calculated by respondent therefore petitioner’s underlying liabilities are not at issue and we review for an abuse_of_discretion only the office of appeals’ determination to uphold the levy see goza v commissioner t c pincite the determination of an appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 see also 117_tc_183 petitioner failed to raise any collection alternatives to the proposed levy in his petition petitioner contends that t he irs has not followed their required procedures with regard to the procedures involved in the assessment and collection of the taxes at issue the assessments in the case before us are based solely on petitioner’s self-assessed liabilities on his delinquently filed income_tax returns which he failed to pay petitioner’s position seems to be that he received the form assessment records which were not signed nor certified and that without the assessment by the secretary_of_the_treasury no proceeding in court without assessment for the collection of such tax shall begun a form_4340 certificate of assessments payments and other specified matters constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 carillo v commissioner tcmemo_2005_290 consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 davis v commissioner t c pincite this court has specifically held that it is not an abuse_of_discretion for an appeals officer to rely on the form_4340 or a computer transcript of account to comply with sec_6330 118_tc_162 davis v commissioner t c pincite schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 the record contains forms for each of the taxable years at issue indicating that assessments were made and that tax_liabilities remain unpaid petitioner has cited no particular irregularities in the assessment procedure a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 118_tc_365 aff’d 329_f3d_1224 11th cir because petitioner received forms and failed to raise any bona_fide issues related to the assessment procedure we find that valid assessments were made and respondent did not abuse his discretion by seeking collection of the taxes assessed see holliday v commissioner tcmemo_2005_240 the record indicates that respondent’s appeals_office considered all of petitioner’s contentions verified compliance with all applicable laws and regulations and considered whether the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they be no more intrusive than necessary we conclude that the appeals_office did not abuse its discretion in sustaining the levy and as a result respondent may proceed with collection action as determined in the notice_of_determination upon which this case is based to reflect the foregoing an appropriate order and decision will be entered
